

 S1532 ENR: No Human Trafficking on Our Roads Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and
			 seventeenS. 1532IN THE SENATE OF THE UNITED STATESAN ACTTo disqualify from operating a commercial motor vehicle for life an individual who uses a
			 commercial motor vehicle in committing a felony involving human
 trafficking.1.Short titleThis Act may be cited as the No Human Trafficking on Our Roads Act.2.Lifetime disqualification without reinstatementSection 31310(d) of title 49, United States Code, is amended—(1)in the heading, by striking Controlled substance violations and inserting Lifetime disqualification without reinstatement;(2)by striking The Secretary and inserting (1) Controlled substance violations.—The Secretary; and(3)by adding at the end the following:(2)Human trafficking violationsThe Secretary shall disqualify from operating a commercial motor vehicle for life an individual who uses a commercial motor vehicle in committing a felony involving an act or practice described in paragraph (9) of section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102(9))..Speaker of the House of RepresentativesVice President of the United States and President of the Senate